J-A28002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NATIONSTAR MORTGAGE, LLC                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

THOMAS MASUCCI

                        Appellant                    No. 3223 EDA 2013


           Appeal from the Judgment Entered November 6, 2013
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2013-03627


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                    FILED NOVEMBER 03, 2014

     Appellant, Thomas Masucci, appeals from the judgment entered in the

Montgomery County Court of Common Pleas, in favor of Appellee, Nationstar

Mortgage, LLC, in this mortgage foreclosure action. We affirm.

     In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

     Appellant raises the following issues for our review:

        1. DID THE TRIAL COURT COMMIT AN ERROR OF LAW IN
        ITS GRANT OF SUMMARY JUDGMENT UPON A DEFECTIVE
        NOTE TRANSFER?

        2. DID THE TRIAL COURT COMMIT AN ERROR OF LAW BY
        DEEMING THE COMPLAINT’S AVERMENTS ADMITTED
        ALLOWING FOR ENTRY OF SUMMARY JUDGMENT?

        3. DID THE TRIAL COURT COMMIT AN ERROR OF LAW IN
J-A28002-14


         ITS GRANT OF SUMMARY JUDGMENT UPON                       AN
         INADMISSIBLE HEARSAY TESTIMONIAL AFFIDAVIT?

         4. DID THE DEFECTIVE ACT 6/91 NOTICE PRECLUDE
         ENTRY OF JUDGMENT?

(Appellant’s Brief at 9).

      As a prefatory matter, issues not raised in the trial court are waived

and cannot be raised for the first time on appeal. Majorsky v. Douglas, 58

A.3d 1250 (Pa.Super. 2012), appeal denied, 620 Pa. 732, 70 A.3d 811

(2013), cert. denied, ___ U.S. ___, 134 S.Ct. 910, 187 L.Ed.2d 780 (2014);

Commonwealth v. Stevenson, 894 A.2d 759, 766 (Pa.Super. 2006),

appeal denied, 591 Pa. 691, 917 A.2d 846 (2007); Pa.R.A.P. 302(a).         To

preserve claims for appellate review, appellants must comply whenever the

trial court orders a concise statement of errors complained of on appeal; any

issues not raised in a [Rule] 1925(b) statement will be deemed waived.

Majorsky, supra at 1258; Stevenson, supra.

      Instantly, Appellant presents four issues for our review. Although he

listed issues one, three and four in his Rule 1925(b) statement, he raises

issue two for the first time in his appellate brief. Thus, we deem Appellant’s

second issue waived because he did not raise it in clear terms in his Rule

1925(b) statement. See id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Cheryl L.

Austin, we conclude Appellant’s remaining issues merit no relief. The trial


                                    -2-
J-A28002-14


court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed February 4, 2014, at 3-

14) (finding: no issue of material fact existed that Appellant was mortgagor

of property, recorded mortgage is in specified amount, and Appellant

defaulted under terms of his mortgage every month since September 1,

2012; given Appellant’s admission of default, Appellee’s uncontroverted

affidavit concerning default did not either drive or preclude judgment in

favor of Appellee; no evidence of record showed Appellant was prejudiced by

Appellee’s error in listing itself as original lender in Act 6/91 Notice; Appellee

demonstrated it was real party in interest, as current holder of mortgage by

virtue of assignment, and as current holder of note, Appellee had right to

enforce it against Appellant). Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2014




                                      -3-
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM
Circulated 10/21/2014 03:44 PM